Motion for leave to appeal by Sage Estate Homeowners Association, Inc. dismissed upon the ground that as to that appellant the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion by Gary L. Greenhouse, insofar as it seeks leave to appeal as against R. James Long and Citadel Homes, Inc., dismissed upon the ground that as to those parties the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion by Gary L. Greenhouse, insofar as it seeks leave to appeal as against Faddegon’s Nursery, Inc., St. Joan of Arc Church and the Roman Catholic Diocese of Albany, denied.